Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 is drawn to a computer readable- medium (also called machine readable medium or storage medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, specification does not show, any “non-transitory medium". Therefore it is not specifically defined that computer readable medium is a transitory medium or not. Claim 17 may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to computer readable 
Examiner suggestion " A non-transitory computer-readable medium storing instructions thereon, which when executed by a processor cause a computer system to perform operations comprising:”
Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tuan et al. US 9,064,279B1.
Regarding claim 1, Tuan disclose for, accessing an image representing a face of a user (col.19 lines 14-16, see Use a scanning device to take scans from three areas of the customer. Three photos or scan of the skin are taken, which are then averaged to find the ideal shade, also see The 
 identifying a base color of the face based on the image (col.19 lines 13-18, see Use a scanning device to take scans from three areas of the customer. Three photos or scan of the skin are taken, which are then averaged to find the ideal shade, also see Read a skin tone identifier results from a display of the scanning device) ;
 		matching the base color of the face to a color palette based on a
configured color lookup rule (col.9 lines 35-37, see the color space can be based on undertones and darkness, two factors that affect a person’s skin tone (color lookup rule based on the skin ethnicity), also see col.9 lines 4-19, see Referring to the back end in FIG. 4, the system determines and creates a skin tone color set which the products will be mapped to. This color set is determined based on taking a sample population of people 401 
identifying a product depiction, from a plurality of product depictions stored at an e-commerce server ( col.9 lines 57-63, see  as an example, there can be manufacturers A, B, and C that manufacture foundation using their own color schemes and names, also see col. 11 lines 4-8. See the skin 
based on a color of the product depiction being included in the color palette ( col.9 lines 57-63, see the skin tone color set can be referred to as a unified, uniform, or reference skin tone color set against which products are mapped. A database of products across different manufacturers 411 is mapped to the reference skin tone color set. As an example, there can be manufacturers A, B, and C that manufacture foundation using their own color schemes and names, also see col.11 lines 4-8, see the skin tone product matching component includes a software application executing on a tablet device such as an Apple iPad. The tablet device includes a cache 515 (e.g., nonvolatile memory) which stores information such as the products database with skin tone) ; and   causing the display of the product depiction on a user interface ( col.20 lines 18-23, see Fig.19 shows a screen 1901 showing various products corresponding to a skin tone identifier. This screen is displayed after the user has entered their skin tone identifier, such via screen 1701 or 1801. The products displayed in this figure, provided 
Regarding claim 9, see the rejection of claim 1 it recites similar limitations as claim 9. Except for a memory, processor and computer executable instruction (col.6 lines 23-39). Hence it is similarly analyzed and rejected.
Regarding claim 17, see the rejection of claim 1 it recites similar limitations as claim 17. Except for a computer-readable medium storing instructions and a processor (col.6 lines 23-39). Hence it is similarly analyzed and rejected.
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. US 9,064,279 B1, in view of Rubinstenn et al. Pub.No: US 20030065552 A1.
Regarding claim 2, Tuan  provide for identifying a facial feature of the user based on the image ( also see col.18 lines 33-39, see Area 1507 is a region of the face or body below the chin. For example, area 1503 may include the forehead. Area 1505 may include the cheekbone or cheek. Area 1507 may include the chin, neck, or upper torso). Tuan does not provide for matching the facial feature to a plurality of patterns based on configured pattern lookup rules, wherein the product depiction is identified further based on a pattern of the product depiction being included in the plurality 
Regarding claims 10 and 18, see the rejection of claim 2. They recite similar limitations as claim 2. Hence they are similarly analyzed and rejected.
Objected Claims
s 3-8 and 11-16   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Tuan et al. US 9,064,279 B1 and Rubinstenn et al. Pub. No: US 20030065552 A1.eithter alone or combined failed to teach or suggest for features/limitations of claims 3-8, 11-16 and 19-20 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ALI BAYAT/           Primary Examiner, Art Unit 2664